        Case 8:19-cv-00605-PJM Document 20 Filed 06/16/20 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND



CATALINO MENDEZ GOMEZ,                          *
                                                *
       Plaintiff,                               *
                                                *
v.                                              *           Civil No. PJM 19-0605
                                                *
KUHLMAN'S LAWN SERVICE,                         *
et al.,                                         *
                                                *
       Defendants.                              *

                                 MEMORANDUM OPINION

       Catalino Mendez Gomez has sued Joseph Kuhlman and Kuhlman Lawn Service LLC,

alleging violations of the Fair Labor Standards Act ("FLSA"), 29 U.S.C.       SS   206 et seq., the

Maryland Wage and Hour Law ("MWHL"), Md. Code Ann., Lab. & Empl.             SS 3-401   et seq., and

the Maryland Wage Payment and Collection Law ("MWPCL"), Md. Code Ann., Lab. & Empl.              SS
3-501 et seq. The Parties have now reached a settlement and ask the Court to approve it. For the

reasons that follow, the Court GRANTS the Joint Motion for Settlement, ECF No. 18, and

DISMISSES WITH PREJUDICE the Complaint as to all Defendants.

                                                I.

                               Factual and Procedural Background

       Joseph Kuhlman is the owner and operator of Kuhlman's Lawn Service, LLC, which is

engaged in the landscaping business. Plaintiff alleges he worked as a general laborer primarily in

landscaping work from November 2007 until around August 2017. He also claims that he was paid

$13.50 by check for each hour he worked ifhe worked 40 hours or fewer that week, but that ifhe

worked more than 40 hours that week, he was paid $13.50 in cash for each hour he worked in



                                               -1-
           Case 8:19-cv-00605-PJM Document 20 Filed 06/16/20 Page 2 of 8



excess of 40 hours. Plaintiff submits that Defendants withheld overtime wages in the amount of

approximately $6.75 each hour for up to 20 hours per week of overtime.

          Plaintiff filed the Complaint on February 26, 2019. ECF NO.1. After Defendants retained

counsel, the Parties engaged in settlement negotiations, and on February 24, 2020, they submitted

the pending Joint Motion for Settlement. ECF No. 18.

                                                   II.

                                          Standard of Review

          Congress enacted the FLSA to protect workers from the poor wages and long hours that

may result from significant inequalities in bargaining power between employers and employees.

To that end, the statute's provisions are mandatory and generally not subject to bargaining, waiver,

or modification by contract or settlement. See Brooklyn Sav. Bank v. 0 'Neil, 324 U.S. 697, 706

(1945).    Court-approved settlement is an exception to that rule, "provided that the settlement

reflects a 'reasonable compromise of disputed issues' rather than 'a mere waiver of statutory rights

brought about by an employer's overreaching.'''          Saman v. LBDP, Inc., 2013 WL 2949047, at *2

(D. Md. June 13,2013) (quoting Lynn's Food Stores, Inc. v. United States, 679 F.2d 1350, 1354

(1Ith Cir. 1982)).

          In reviewing FLSA settlements for approval, "district courts in this circuit typically employ

the considerations set forth by the Eleventh Circuit in Lynn's Food Stores."        Saman, 2013 WL

2949047, at *3 (citing Hoffman v. First Student, Inc., 2010 WL 1176641, at *2 (D. Md. Mar. 23,

2010); Lopezv. NT!, LLC, 748 F. Supp. 2d 471, 478 (D. Md. 2010)). The settlement must "reflect[]

a fair and reasonable resolution of a bona fide dispute over FLSA provisions."         Id. The Court

considers (1) whether there are FLSA issues actually in dispute, (2) the fairness and reasonableness

of the settlement in light of the relevant factors from Rule 23, and (3) the reasonableness of the




                                                   -2-
         Case 8:19-cv-00605-PJM Document 20 Filed 06/16/20 Page 3 of 8



attorneys' fees, if included in the agreement.   Id. (citing Lynn's Food Stores, 679 F.2d at 1355;

Lomascolo v. Parsons Brinckerhoff, Inc., 2009 WL 3094955, at * 10 (E.D. Va. Sept. 28, 2009);

Lane v. Ko-Me, LLC, 2011 WL 3880427, at *2-3 (D. Md. Aug. 31, 2011)).

                                                 III.

                                         Bona Fide Dispute

        In deciding whether a bonafide dispute exists as to a defendant's liability under the FLSA,

courts examine the pleadings in the case, along with the representations and recitals in the proposed

settlement agreement. See Lomascolo, 2009 WL 3094955, at *16-17.

        The Parties do not describe any bona fide disputes in their joint motion. Instead, they

submit that, while Defendants did pay more than the regularly hour wage for hours worked in

excess of 40 hours per week, they did not always pay the 150% of the regularly hourly wage as

required by federal and state law. The Parties stipulate that, after exchange of informal discovery,

they agree on the number of hours Plaintiff worked in 2016 and 2017, the amounts that were paid

to him in 2016 and 2017, and the overtime shortfall in those years. In addition, the Parties agree

that Plaintiff is receiving the full benefit of the protections under the FLSA in accordance with the

available records.

       However, there appear to be disputes about whether the violations of the FLSA and the

MWPCL were willful, and a dispute about how long Plaintiff was underpaid. In the Complaint,

Plaintiff alleged that Defendants willfully failed to pay him as required under the FLSA and

MWPCL, a claim Defendants denied in their Answer. Plaintiff also alleged in the Complaint that

the violations of federal and state law occurred from November 2007 to August 5, 2017, In their

Answer, Defendants again denied these claims.




                                                 -3-
        Case 8:19-cv-00605-PJM Document 20 Filed 06/16/20 Page 4 of 8



       Accordingly, the Court finds that a bona fide dispute exists as to whether Defendants

willfully failed to pay the required amount and for how long the violation, if any, occurred.

                                                IV.

                                   Fairness and Reasonableness

       If a bona fide dispute is found to exist, courts must then evaluate the fairness and

reasonableness ofthe settlement based on the following factors:

       (l) the extent of discovery that has taken place; (2) the stage of the proceedings,
       including the complexity, expense and likely duration of the litigation; (3) the
       absence of fraud or collusion in the settlement; (4) the experience of counsel who
       have represented the plaintiffs; (5) the opinions of [] counsel ... ; and (6) the
       probability of plaintiffs' success on the merits and the amount of the settlement in
       relation to the potential recovery.

Saman, 2013 WL 2949047, at *3 (quoting Lomascolo, 2009 WL 3094955, at *10).

       Having reviewed the parties' submissions and after considering the relevant factors

enumerated by the Lomascolo court, the Court concludes that the Settlement Agreement is a fair

and reasonable compromise of the parties' bonafide dispute.

       The case is settling at an early stage; indeed, the parties do not represent that any formal

discovery has taken place. In Saman, which settled at a similarly early stage, plaintiff s counsel

averred that he had the opportunity through mediation to review wage/hour records of sufficient

quantity and quality to determine the potential range of recovery in the case. See Saman, 2013 WL

2949047, at *3. On this basis, Judge Chasanow of this Court concluded that the parties had

sufficient opportunity to obtain and review evidence, to evaluate their claims and defenses and to

engage in informed arms-length settlement negotiations. See id. (citing Lomascolo, 2009 WL

3094955, at *11). Counsel in the present case represent that there has been good-faith negotiation

of claims and informal discove!y, resulting in an agreement on the number of overtime hours

worked in each week at issue and the amount that was paid for this work. The Court is therefore



                                                -4-
         Case 8:19-cv-00605-PJM Document 20 Filed 06/16/20 Page 5 of 8



satisfied that the parties have had sufficient opportunity to evaluate their claims and defenses as to

these disputed legal and factual issues and to engage in informed arms-length              settlement

negotiations.

        Similarly, the Court finds no fraud or collusion in the proposed settlement, given the

experience of Plaintiff s counsel, the endorsement of settlement by counsel for both parties, and

the Status Reports filed.

        Finally, as to the probability of plaintiffs   success on the merits and the amount of the

settlement in relation to the potential recovery, the Court is satisfied that the settlement of

Plaintiff s claim is fair and reasonable under the circumstances. The proposed settlement is as

follows: Plaintiff will receive $1455.13 in unpaid wages and $1455.12 in statutory liquidated

damages, for a total of $2,910.25. The Parties have submitted a spreadsheet detailing the

calculations that led to these amounts, assuming Plaintiff s employment started the week of

January 3, 2016 and ended the week of August 13,2017, though according to the spreadsheet, he

did not work overtime until the week starting March 13,2016. Parties did not include their rationale

for choosing the start date of January 3, 2016, but the Court notes that due to the statute of

limitations under the FLSA, Plaintiff can only recover the value of unpaid wages and overtime that

are owed to him within the three-year period prior to filing suit, if the violations were willful, or

the two-year period prior to filing suit, if the violations were not willful. See 29 U.S.C.    S   255;

Higgins v. Food Lion, Inc., 2001 WL 77696, at *2 (D. Md. Jan. 23, 2001). Similarly, the MWHL

and MWPCL have a three year statute of limitations. See Md. Code Ann., Cts. & Jud. Proc.           S 5-
101; Serrano v. Chicken-Out Inc., 209 F. Supp. 3d 179,188 (D.D.C. 2016); Orellana v. Cienna

Properties, LLC, 2012 WL 203421, at *5 (D. Md. Jan. 23, 2012). Plaintiff filed suit on February

26, 2019, and Parties have agreed on the overtime due to Plaintiff for weeks worked within the




                                                 -5-
         Case 8:19-cv-00605-PJM Document 20 Filed 06/16/20 Page 6 of 8



past three years. As such, the Court finds the amounts the Parties arrived at to be fair and

reasonable.

        Plaintiff also agreed to a general waiver of claims against Defendants. While some courts

have held that an overly broad release provision can render an FLSA agreement unreasonable if

the release includes claims unrelated to those asserted in the complaint, Saman, 2013 WL 2949047,

at *5 (citing cases), if the employee is compensated reasonably for the release executed, the

settlement can be accepted, and the Court is not required to evaluate the reasonableness of the

settlement as to the non-FLSA claims. See Duprey v. Scotts Co. LLC, 2014 WL 2174751, at *4

(D. Md. May 23, 2014). Here, as previously discussed, Plaintiff will be compensated for what the

Parties agreed on were his unpaid wages and liquidated damages. Accordingly, the Court finds

that the settlement reasonably compensates Plaintiff for the release executed.

                                                v.
                                         Attorneys' Fees

        The reasonableness    of the fee award proposed       III   an FLSA settlement    must be

independently assessed, regardless of whether there is any suggestion that a "conflict of interest

taints the amount the wronged employee recovers under a settlement agreement." Lane, 2011 WL

3880427, at *3 (citing Dees v. Hydradry, Inc., 706 F. Supp. 2d 1227, 1243 (M.D. Fla. 2010)). In

making that assessment, courts typically use the principles of the traditional lodestar method as a

guide. Id. (citing cases).

        Traditionally, in calculating an award of attorney's fees, the Court must determine the

lodestar amount, defined as a reasonable hourly rate multiplied by hours reasonably expended.

Duprey v. Scotts Co. LLC, 2014 WL 2174751, at *6 (D. Md. May 23, 2014) (citing Lopez v. XTEL

Canst. Grp., LLC, 838 F. Supp. 2d 346, 348 (D. Md. 2012)). An hourly rate is reasonable if it is




                                                -6-
         Case 8:19-cv-00605-PJM Document 20 Filed 06/16/20 Page 7 of 8



"in line with those prevailing in the community for similar services by lawyers of reasonably

comparable skill, experience, and reputation." Id. (citing Blum v. Stenson, 465 U.S. 886,890 n. 11

(1984)). In Appendix B to its Local Rules, this Court has established rates that are presumptively

reasonable for lodestar calculations. Id. (citing Poole ex reZ. Elliott v. Textron, Inc., 192 F.R.D.

494, 509 (D. Md. 2000)). Plaintiff should also provide all documentation necessary for the Court

to make a lodestar determination as to the hours reasonably expended, including but not limited to

declarations establishing the hours expended by counsel, broken down for each task. See Saman,

2013 WL 2949047, at *7; Local Rule 109.2; Appendix B to the Local Rules.

        Plaintiffs   counsel T. Bruce Godfrey has been a member of this Bar for over twenty-two

(22) years, and a member of the Maryland Bar for over twenty-five (25) years. Per Appendix B, a

presumptively reasonable rate for lawyers admitted to the bar for twenty or more years is $300-

$475. In order to facilitate settlement, counsel for Plaintiff voluntarily reduced his rates to the

lowest end of the Appendix B rates, $300. Further, he seeks only 2.5 hours' time, or $750, despite

claiming that he spent more than 2.5 hours on this case. It appears to the Court that Plaintiffs

counsel did in fact spend more than 2.5 hours on this case, considering the number of filings, the

detail of the spreadsheet, and the time required to negotiate settlements. Accordingly, the Court

finds both Plaintiffs counsel's hourly rates and the attorney fee award in the proposed settlement

to be reasonable.




                                                -7-
         Case 8:19-cv-00605-PJM Document 20 Filed 06/16/20 Page 8 of 8



                                              VI.

                                          Conclusion

         For the foregoing reasons, the Court GRANTS the Joint Motion for Settlement, ECF No.

18, and DISMISSES WITH PREJUDICE the Complaint, ECF No.1.             A separate Order will

ISSUE.




      o
June ,-, 2020
                                         U




                                              -8-
